DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on July 20, 2021 are in compliance with the provisions of 37 CFR 1.97, and have been considered by the examiner.

Duplicate Claims Warning
Applicant is advised that should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the determined one or more relationships among the ingested healthcare and physician data" in line 5 of claim 1.  However, there is insufficient antecedent basis for this limitation in the claims. See MPEP § 2173.05(e).  No relationships between the ingested healthcare data and physician data were determined or described previously in claim 1.  Examiner suggests that Applicant amend “the determined one or more relationships among the ingested healthcare and physician data” in line 5 of claim 1 to “e.g., include a step directed to determining relationships between the ingested healthcare data and physician data before the enriching step recited in claim 1).  For examination purposes and in the interest of compact prosecution, the phrase “the determined one or more relationships among the ingested healthcare and physician data” in line 5 of claim 1 will be interpreted and read the same as “one or more relationships among the ingested healthcare and physician data” (i.e., the new data element recited in the enriching step in claim 1 will be based on a relationship between the healthcare data and physician data).
As such, claim 1 is rejected as being indefinite under 35 U.S.C. § 112(b).
Claims 2-19 are rejected under rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for similar reasons as the § 112(b) rejection to claim 1 described above (due to their individual chains of dependency on claim 1).

Separately, claim 19 recites the limitation "wherein the reimbursement event is a reimbursement denial" in line 1 of claim 19.  However, there is insufficient antecedent basis for this limitation in the claims. See MPEP § 2173.05(e).  A reimbursement event was not previously recited in claim 19, nor was it previously recited in claims 1 and 13 (which claim 19 depends on).  Examiner suggests that Applicant amend the limitation directed to “wherein the reimbursement event is a reimbursement denial” in claim 19 to “wherein the insurance related-event the future insurance-related event is a reimbursement denial”, or make some other appropriate correction of course (e.g., Applicant could also amend claim 19 to depend from claim 18 (which recites a reimbursement event and would establish proper antecedent basis for the reimbursement event in claim 19).  For examination purposes and in the interest of compact prosecution, the phrase “wherein the reimbursement event is a reimbursement denial” in claim 19 will be interpreted and read the same as “wherein the future insurance-related event is a reimbursement denial”.  As such, claim 19 is separately rejected as being indefinite under 35 U.S.C. § 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”). 

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1-19 are directed to a method for predicting an insurance-related event, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claim 20 is directed to a method for monitoring insurance billing events, which is also within one of the four statutory categories (i.e., a process). See id.

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: (1) Mathematical Concepts; (2) Certain Methods of Organizing Human Activity, and (3) Mental Processes. See MPEP § 2106.04(a).
Claims 1 and 20 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Specifically, independent claim 1 recites the following limitations:
A method for predicting an insurance-related event, the method comprising:

		ingesting healthcare data of a patient received from one of a plurality of patient data
providers and physician data relating to the patient from insurance records;

enriching at least one new data element of the ingested healthcare and physician data based on the determined one or more relationships among the ingested healthcare and physician data;

transmitting the at least one new data element to a machine learning module; and;

using the machine learning module to predict a future insurance-related event relating to the patient.

Similarly, independent claim 20 recites the following limitations:
A method for monitoring insurance billing events, the method comprising:

	ingesting patient data received from one of a plurality of patient data providers and healthcare services data relating to the patient data;

	ingesting data relating to insurance reimbursement criteria and insurance reimbursement records relating to the healthcare services data;

	determining one or more relationships between the ingested patient data, healthcare services data, insurance reimbursement criteria and insurance reimbursement records, and data and previously ingested patient data, healthcare services data, insurance reimbursement criteria and insurance reimbursement records wherein at least one new enriched data set is created based on the determined one or more relationships;

transmitting the enriched data set to an analytic engine;

using the analytic engine to calculate an insurance reimbursement score, wherein the insurance reimbursement score is based at least in part on an association between the healthcare services data and insurance reimbursement records; and

using the analytic engine to calculate an insurance reimbursement score for a future planned health service event based at least in part on a comparison to the plurality of calculated insurance reimbursement scores.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., a method for a predicting future insurance-related event and a method for calculating insurance reimbursement scores).  That is, other than reciting: (1) a machine learning module; (2) an analytic engine; and the steps of: (3) ingesting healthcare data of a patient received from one of a plurality of patient data providers and physician data relating to the patient from insurance records; (4) enriching at least one new data element of the ingested healthcare and physician data based on the determined one or more relationships among the ingested healthcare and physician data; (5) transmitting the at least one new data element to a machine learning module; (6) ingesting patient data received from one of a plurality of patient data providers and healthcare services data relating to the patient data; (7) ingesting data relating to insurance reimbursement criteria and insurance reimbursement records relating to the healthcare services data; and (8) transmitting the enriched data set to an analytic engine, the context of claims 1 and 20 encompass a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., a method for a predicting future insurance-related event and a method for calculating insurance reimbursement scores).
The aforementioned claim limitations described in claims 1 and 20 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) predicting a future insurance-related event based on healthcare and physician data (i.e., a type of observation, evaluation, judgment, and/or opinion); (2) determining one or more relationships between patient data, healthcare services data, insurance reimbursement criteria, insurance reimbursement records, and previously collected data (i.e., a type of observation, evaluation, judgment, and/or opinion); and (3) calculating insurance reimbursement scores based on the healthcare services data and the insurance reimbursement records (i.e., a type of observation, evaluation, judgment, and/or opinion).  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Examiner notes many of the aforementioned claim limitations described in claims 20 may also be classified as analogous to claim limitations directed to mathematical relationships and mathematical calculations (i.e., the Mathematical Concepts Category of abstract ideas, which covers mathematical relationships, mathematical formulas or equations, and mathematical calculations), because the limitations directed to “calculating” an insurance reimbursement score based on the healthcare services data and insurance reimbursement records; and “calculating” an insurance reimbursement score for future planned health service event based on a comparison to the plurality of calculated insurance reimbursement scores, merely recite limitations which represent generic mathematical calculations (i.e., calculating insurance reimbursement scores).  Accordingly, claims 1 and 20 recite an abstract idea that falls within the Mental Processes category; and claim 20 also recites an abstract idea that falls within the Mathematical Concepts category.
Furthermore, Examiner notes that dependent claims 2-19 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  Examiner notes that: (1) dependent claims 2-13 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 14-19 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  For example, claims 14-19 merely recite the type of data that is used to train the machine learning module or rules for determining the appropriateness of a treatment (i.e., these steps are deemed to be reasonably performed mentally or manually using a pen and paper, because they modify the data that is used for the observations, evaluations, judgments, and/or opinions).

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
In the present case, for independent claim 1, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method for predicting an insurance-related event, the method comprising:

		ingesting healthcare data of a patient received from one of a plurality of patient data
providers and physician data relating to the patient from insurance records (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

enriching at least one new data element of the ingested healthcare and physician data based on the determined one or more relationships among the ingested healthcare and physician data (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

transmitting the at least one new data element to a machine learning module (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)); and;

using the machine learning module (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to predict a future insurance-related event relating to the patient.

Similarly, independent claim 20 recites the following additional elements identified in bold below:
A method for monitoring insurance billing events, the method comprising:

	ingesting patient data received from one of a plurality of patient data providers and healthcare services data relating to the patient data (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

	ingesting data relating to insurance reimbursement criteria and insurance reimbursement records relating to the healthcare services data (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

	determining one or more relationships between the ingested patient data, healthcare services data, insurance reimbursement criteria and insurance reimbursement records, and data and previously ingested patient data, healthcare services data, insurance reimbursement criteria and insurance reimbursement records wherein at least one new enriched data set is created based on the determined one or more relationships;

transmitting the enriched data set to an analytic engine (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

using the analytic engine (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to calculate an insurance reimbursement score, wherein the insurance reimbursement score is based at least in part on an association between the healthcare services data and insurance reimbursement records; and

using the analytic engine (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to calculate an insurance reimbursement score for a future planned health service event based at least in part on a comparison to the plurality of calculated insurance reimbursement scores.

However, the recitation of these generic computer components and functions in claims 1 and 20 are recited at a high-level of generality (i.e., using generic machine learning and analytical software to perform the abstract ideas of: predicting future insurance-related event and calculating insurance reimbursement scores), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the current invention implements the commonplace business method of predicting future insurance-related events and calculating insurance reimbursement scores with generic machine learning and analytical software (i.e., the Examiner submits that the machine learning module and analytic engine are merely generic algorithmic models which are used to perform the abstract existing processes of predicting future insurance-related events and calculating insurance reimbursement scores); and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the current invention requires software components (i.e., the machine learning module and analytic engine) to perform the aforementioned abstract concepts of: predicting future insurance-related events and calculating insurance reimbursement scores.
- The following is an example of an insignificant extra-solution activity (e.g., see MPEP § 2106.05(g)):
			- Example of Mere Data Gathering/Mere Data Outputting:
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the steps directed to “ingesting” the various medical data; and “transmitting” the enriched data to the machine learning module/analytic engine, described in claims 1 and 20, are necessary data gathering/outputting steps in order to practice the invention (i.e., transmitting the at least one new data element to the machine learning module is a necessary step in order to predict the future-insurance related events; and transmitting the enriched data to the analytic engine is a necessary step in order to calculate the insurance reimbursement scores).
Thus, the additional elements in independent claims 1 and 20 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 14-19 do not recite any additional elements outside of those identified as being directed to the abstract idea described above.  Examiner notes that dependent claims 2-13 recite the following additional elements (in bold font below):
wherein the healthcare data derives from an electronic medical record (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 2);

wherein the healthcare data derives from a pharmacy database (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 3);

wherein the healthcare data derives from a laboratory database (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 4);

wherein the healthcare data derives from an insurer database (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 5);

wherein the healthcare data derives from a physician’s database (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 6);

wherein the machine learning module is configured to train a machine learned model that is leveraged by a test management system (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 7);

wherein the machine learning module is configured to train a machine learned model that is leveraged by a prescription monitoring system (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 8);

wherein the machine learning module is configured to train a machine learned neural network model (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 9); 

wherein the machine learned neural network is a recurrent neural network model (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 10);

wherein the machine learning module is configured to train a Bayesian model (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 11);

wherein the machine learning module is configured to train an artificial intelligence system (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 12); and

wherein the machine learning module is configured to train a rules-based recommendation system (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 13).

As such, the additional elements in dependent claims 2-13 are not indicative of integrating the judicial exception into a practical application.  Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, the additional elements in claims 1-20, when considered as a whole: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  Thus, claims 1-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application.

Step 2B of the 2019 Revised PEG  
Regarding Step 2B of the 2019 Revised PEG, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1-13 and 20 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the Examiner submits that the additional elements of claims 1-13 and 20, as recited, the machine learning module; analytic engine; electronic medical record; pharmacy database; laboratory database; insurer database; physician’s database; test management system; prescription management system; recurrent neural network model; Bayesian model; artificial intelligence system; rules-based recommendation system; and the steps of: “ingesting healthcare data of a patient received from one of a plurality of patient data providers and physician data relating to the patient from insurance records”; “enriching at least one new data element of the ingested healthcare and physician data based on the determined one or more relationships among the ingested healthcare and physician data”; “transmitting the at least one new data element to a machine learning module”; “ingesting patient data received from one of a plurality of patient data providers and healthcare services data relating to the patient data”; “ingesting data relating to insurance reimbursement criteria and insurance reimbursement records relating to the healthcare services data”; “transmitting the enriched data set to an analytic engine”; “train[ing] a machine learned model”; “train[ing] a machine learned neural network model; “train[ing] a Bayesian model”; “train[ing] an artificial intelligence system”; and “train[ing] a rules-based recommendation system”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
- In regard to the machine learning module; analytic engine; electronic medical record; pharmacy database; laboratory database; insurer database; physician’s database; test management system; prescription management system; recurrent neural network model; Bayesian model; artificial intelligence system; rules-based recommendation system; and the steps of: “train[ing] a machine learned model”; “train[ing] a machine learned neural network model; “train[ing] a Bayesian model”; “train[ing] an artificial intelligence system”; and “train[ing] a rules-based recommendation system” - Applicant generally describes these devices as being embodied by generic computer devices, such as “machine learning, fuzzy logic, neural networks, or any other suitable process for data handlings” (see paragraph [0282] of Applicant’s specification as filed on March 17, 2021); “healthcare databases, electronic medical records, state prescription drug monitoring programs (PDMPs), or any other suitable source of data” (see paragraph [0282] of Applicant’s specification as filed on March 17, 2021); and “a system or apparatus as part of or in relation to the machine, or as a computer program product embodied in a computer readable medium executing on one or more of the machines” (see paragraph [0341] of Applicant’s specification as filed on March 17, 2021).  These devices and software learning/analytical modules are generic computer components and functions which are old and well-known in the medical industry.  Therefore, Applicant’s disclosure shows that the machine learning module; analytic engine; electronic medical record; pharmacy database; laboratory database; insurer database; physician’s database; test management system; prescription management system; recurrent neural network model; Bayesian model; artificial intelligence system; rules-based recommendation system; and the steps of: “train[ing] a machine learned model”; “train[ing] a machine learned neural network model; “train[ing] a Bayesian model”; “train[ing] an artificial intelligence system”; and “train[ing] a rules-based recommendation system”, may be embodied by generic computer devices and functions which are old and well-known in the medical industry.
- Regarding the steps and features directed to: “ingesting healthcare data of a patient received from one of a plurality of patient data providers and physician data relating to the patient from insurance records”; “enriching at least one new data element of the ingested healthcare and physician data based on the determined one or more relationships among the ingested healthcare and physician data”; “transmitting the at least one new data element to a machine learning module”; “ingesting patient data received from one of a plurality of patient data providers and healthcare services data relating to the patient data”; “ingesting data relating to insurance reimbursement criteria and insurance reimbursement records relating to the healthcare services data”; and “transmitting the enriched data set to an analytic engine” - The following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: ingesting healthcare data of a patient received from one of a plurality of patient data providers and physician data relating to the patient from insurance records”; “enriching at least one new data element of the ingested healthcare and physician data based on the determined one or more relationships among the ingested healthcare and physician data”; “transmitting the at least one new data element to a machine learning module”; “ingesting patient data received from one of a plurality of patient data providers and healthcare services data relating to the patient data”; “ingesting data relating to insurance reimbursement criteria and insurance reimbursement records relating to the healthcare services data”; and “transmitting the enriched data set to an analytic engine”, are similarly deemed to be well-understood, routine, and conventional activity in the field of generating medical predictions and scores, because they also represent mere collection and transmission of data over a network (i.e., collecting and transmitting medical data over a network).
Thus, taken alone, the additional elements of claims 1-13 and 20 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1-13 and 20 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 14-19 (which depend on claim 1 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 14-19 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claim 1.  Dependent claims 14-19 merely add limitations that further narrow the abstract idea described in independent claim 1.  Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Ligon (Pub. No. US 2017/0308652), in view of:
- Vishnubhatla et al. (Pub. No. US 2012/0303388).

Regarding claim 1,
	- Ligon teaches:
		- a method for predicting an insurance-related event, the method comprising (Ligon, paragraph [0007]; Paragraph [0007] teaches methods for reducing healthcare claims denials.  Certain embodiments may generate propensity to deny scores for one or more potential insurance claims.  Propensity to deny scores may be indicative of a likelihood that a particular insurance claim may be denied or underpaid.  (i.e., the method is used for predicting an insurance-related event).):
			- ingesting healthcare data of a patient received from one of a plurality of patient data providers and from insurance records (similar to the limitation described in claim 1) (Ligon, paragraphs [0010] and [0051]; Paragraph [0010] teaches that at block 110 of process flow 100, insurance claim data associated with an insurance claim is received.  The claim data may include patient information (i.e., ingesting healthcare data of a patient), payer information, such as a payer identifier, claim code information, expected payment amount, billed amount (i.e., examples of ingesting data related to the patient from insurance records), and other data. Paragraph [0051] teaches that the claim data collection module(s) may include computer-executable instructions, code, or the like that responsive to execution by one or more of the processor(s) 602 may perform functions including, but not limited to, receive and/or retrieve insurance claim data or inputs (i.e., ingesting data relating to the patient from insurance records), patient information (i.e., ingesting healthcare data of a patient received from one of a plurality of patient data providers), insurance company data or claim requirements, and other functions.); and
			- using the machine learning module to predict a future insurance-related event relating to the patient (Ligon, paragraph [0052]; Paragraph [0052] teaches that the machine learning module(s) 626 may include computer-executable instructions, code, or the like that responsive to execution by one or more of the processor(s) 602 may perform functions including, but not limited to, generating or updating predictive models or other machine learning algorithms used to determine propensity to deny scores (i.e., the machine learning modules are used to predict future insurance-related events relating to the patient), and other operations.).
	- Ligon does not explicitly teach a method comprising:
		- ingesting healthcare data of a patient received from one of a plurality of patient data providers and physician data (emphasis added) relating to the patient from insurance records;
		- enriching at least one new data element of the ingested healthcare and physician data based on the determined one or more relationships among the ingested healthcare and physician data; and
		- transmitting the at least one new data element to a machine learning module.
	- However, in analogous art of medical prediction systems and methods, Vishnubhatla teaches a method comprising:
	- ingesting healthcare data of a patient received from one of a plurality of patient data providers and physician data (emphasis added) relating to the patient from insurance records (Vishnubhatla, paragraphs [0081] and [0082]; Paragraph [0081] teaches that the prescribing facility 154 may allow doctor, physician, nurse, pharmacist, or a healthcare specialist to enter an order for a prescription of a medication or other medical care items for a patient.  The HPDMA 100 may apply a plurality of identification methods to uniquely identify, record, and document details of person entering the orders (i.e., ingesting physician data relating to the patient from insurance records).  Paragraph [0082] teaches that the prescribing facility 154 may obtain patient information via the backbone network 103.  The information may include the medical history, clinical outcomes, allergic reactions to certain types of drugs and similar kind of information related to the patient (i.e., ingesting healthcare data of a patient received from one of a plurality of patient data providers).);
		- enriching at least one new data element of the ingested healthcare and physician data based on the determined one or more relationships among the ingested healthcare and physician data (Vishnubhatla, paragraph [0123]; Paragraph [0123] teaches an analytic workbench facility may utilize learning to train suitable techniques for optimum prediction.  The prediction of a future outcome based in part on an earlier outcome may be an integral part of the analytic workbench facility.  In this regard, the analytic workbench facility may extrapolate data to identify future events (i.e., enriching at least one new data element) associated with the patient and raise an alert to doctors about these future events.  For example, outcomes for a plurality of patients experiencing a range of symptoms who have been administered a drug may be used to predict an outcome of a patient with similar symptoms who may be prescribed a similar drug (i.e., the at least one new data element is determined from the ingested healthcare and physician data by establishing a relationship between the aforementioned ingested data).); and
		- transmitting the at least one new data element to a machine learning module (Vishnubhatla, paragraph [0156]; Paragraph [0156] teaches that a feedback loop may be provided in association with the machine learning facility 308 to reintroduce a part of the predicted outcome data (i.e., the at least one new data element) back into the machine learning facility 308 (i.e., transmitting the at least one new data element to a machine learning module).  Paragraph [0122] teaches that these features are beneficial for improving on the analytics as well as to facilitate predicting outcomes.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to modify the method for reducing healthcare claim denials taught by Ligon, to incorporate steps and features directed to: (i) extrapolating data to identify future events associated with a patient; and (ii) reintroducing a part of the predicted outcome data back into the machine learning model, as taught by Vishnubhatla, in order to improve on the analytics as well as to facilitate predicting outcomes. See Vishnubhatla, paragraph [0122]; see also MPEP § 2143 G.

	Regarding claim 2,
		- The combination of: Ligon, as modified in view of Vishnubhatla, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
		- Vishnubhatla further teaches a method, wherein:
			- the healthcare data derives from an electronic medical record (Vishnubhatla, paragraphs [0053] and [0081]; Paragraph [0053] teaches that the data repository may be an enhanced electronic health record of the patient (i.e., the healthcare data derives from an electronic medical record).  Paragraph [0081] teaches that the exemplary medical event data being carried over the backbone 103 may include information from any of the facilities depicted in FIG. 1 including, without limitation, electronic medical record repositories (i.e., the healthcare data derives from an electronic medical record).).
The motivation and rationale for modifying the method for reducing healthcare claim denials taught by Ligon, in view of Vishnubhatla, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 3,
		- The combination of: Ligon, as modified in view of Vishnubhatla, teaches the limitations of claim 1 (which claim 3 depends on), as described above.
		- Vishnubhatla further teaches a method, wherein:
			- the healthcare data derives from a pharmacy database (Vishnubhatla, paragraph [0108]; ]; Paragraph [0080] teaches that referring to FIG.1, various facilities may be included in the HPDMA 100 including a medical prescription (RX) validation and selection facility 102 (alternatively referred to as a medication management facility), an RX delivery facility 108 (note items 102, 104, and 108 may collectively be referred to as a prescription management facility 106), and a prescription administration facility 110 (also referred to herein as a medication administration facility (i.e., examples of the healthcare data deriving from a pharmacy database).  Paragraph [0108] teaches that the insurance and payments facility 138 may obtain the information associated with unused medication from the E-EHR facility 118 to revise the billing accordingly.  The pharmacy inventory status (i.e., a pharmacy database) may also be updated with information regarding the unused medication and the unused medication may be returned back to the pharmacy or destroyed (i.e., the healthcare data derives from a pharmacy database).).
The motivation and rationale for modifying the method for reducing healthcare claim denials taught by Ligon, in view of Vishnubhatla, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 4,
		- The combination of: Ligon, as modified in view of Vishnubhatla, teaches the limitations of claim 1 (which claim 4 depends on), as described above.
		- Vishnubhatla further teaches a method, wherein:
			- the healthcare data derives from a laboratory database (Vishnubhatla, paragraphs [0080] and [0081]; Paragraph [0080] teaches that referring to FIG.1, various facilities may be included in the HPDMA 100 including a labs and imaging facility 134 (i.e., the healthcare data derives from a laboratory database).  Paragraph [0081] teaches that the exemplary medical event data being carried over the backbone 103 may include information from any of the facilities depicted in FIG. 1 including, without limitation, laboratory and imaging centers (i.e., the healthcare data derives from a laboratory database).).
The motivation and rationale for modifying the method for reducing healthcare claim denials taught by Ligon, in view of Vishnubhatla, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 5,
		- The combination of: Ligon, as modified in view of Vishnubhatla, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- Vishnubhatla further teaches a method, wherein:
			- the healthcare data derives from an insurer database (Vishnubhatla, paragraphs [0080] and [0081]; Paragraph [0080] teaches that referring to FIG.1, various facilities may be included in the HPDMA 100 including an insurance and payments facility 138 (i.e., the healthcare data derives from an insurer database).  Paragraph [0081] teaches that the exemplary medical event data being carried over the backbone 103 may include information from any of the facilities depicted in FIG. 1 including, without limitation, insurance and payments units (i.e., the healthcare data derives from an insurer database).).
The motivation and rationale for modifying the method for reducing healthcare claim denials taught by Ligon, in view of Vishnubhatla, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 6,
		- The combination of: Ligon, as modified in view of Vishnubhatla, teaches the limitations of claim 1 (which claim 6 depends on), as described above.
		- Vishnubhatla further teaches a method, wherein:
			- the healthcare data derives from a physician’s database (Vishnubhatla, paragraphs [0081] and [0203]; Paragraph [0081] teaches that the exemplary medical event data being carried over the backbone 103 may include information from any of the facilities depicted in FIG. 1 including, without limitation, healthcare facilities (i.e., the healthcare data derives from a physician’s database).  Paragraph [0203] also teaches that new prescription information (e.g., received from a physician's hand-held prescribing unit) (i.e., the healthcare data derives from a physician’s database) may indicate use of a particular drug.).
The motivation and rationale for modifying the method for reducing healthcare claim denials taught by Ligon, in view of Vishnubhatla, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 7,
		- The combination of: Ligon, as modified in view of Vishnubhatla, teaches the limitations of claim 1 (which claim 7 depends on), as described above.
		- Ligon further teaches a method, wherein:
			- the machine learning module is configured to train a machine learned model that is leveraged by a test management system (Ligon, paragraphs [0020] and [0047];  Paragraph [0020] teaches that the predictive model training portion 210 may be used to train a predictive model to accurately generate propensity to deny scores (i.e., the machine learning model is trained).  Paragraph [0047] teaches that the data storage 614 may store one or more operating systems (O/S) 616; one or more database management systems (DBMS) (i.e., a test management system).).
The motivation and rationale for modifying the method for reducing healthcare claim denials taught by Ligon, in view of Vishnubhatla, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 8,
		- The combination of: Ligon, as modified in view of Vishnubhatla, teaches the limitations of claim 1 (which claim 8 depends on), as described above.
		- Ligon further teaches a method, wherein:
			- the machine learning module is configured to train a machine learned model that is leveraged by a prescription monitoring system (Vishnubhatla, paragraph [0092]; Paragraph [0092] teaches that the generation of this information may be automatic and may be assembled from information received at the prescription management facility 106 (i.e., a prescription monitoring system), such as the information received from the prescribing facility 154.  Further, the information may be prepared for use by the marking machine in the prescription management facility 106 (i.e., the machine learning model is leveraged by the prescription monitoring system) and the information may include data received from the E-EHR/E-EMR facility 118.).
The motivation and rationale for modifying the method for reducing healthcare claim denials taught by Ligon, in view of Vishnubhatla, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 9,
		- The combination of: Ligon, as modified in view of Vishnubhatla, teaches the limitations of claim 1 (which claim 9 depends on), as described above.
		- Vishnubhatla further teaches a method, wherein:
			- the machine learning module is configured to train a machine learned neural network model (Vishnubhatla, paragraphs [0122] and [0149]; Paragraph [0122] teaches that various machine learning techniques may be implemented using neural networks to improve on the analytics as well as to facilitate predicting outcomes (i.e., the machine learning models may be neural network models). Various types of neural networks may be employed (i.e., the machine learning models may be neural network models).  Paragraph [0149] teaches that the input facility 302 may provide a training data set to the machine learning facility 308 for training the machine learning facility 308 (i.e., the machine learning model is trained).).
The motivation and rationale for modifying the method for reducing healthcare claim denials taught by Ligon, in view of Vishnubhatla, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 10,
		- The combination of: Ligon, as modified in view of Vishnubhatla, teaches the limitations of claim 9 (which claim 10 depends on), as described above.
		- Vishnubhatla further teaches a method, wherein:
			- the machine learned neural network model is a recurrent neural network model (Vishnubhatla, paragraph [0122]; Paragraph [0122] teaches that various types of neural networks may be employed, including recurrent neural networks (i.e., the machine learning model is a recurrent neural network).).
The motivation and rationale for modifying the method for reducing healthcare claim denials taught by Ligon, in view of Vishnubhatla, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 12,
		- The combination of: Ligon, as modified in view of Vishnubhatla, teaches the limitations of claim 1 (which claim 12 depends on), as described above.
		- Vishnubhatla further teaches a method, wherein:
			- the machine learning module is configured to train an artificial intelligence system (Vishnubhatla, paragraph [0503]; Paragraph [0503] teaches that the depicted elements and the functions thereof may be implemented on machines through computer executable media.  Further, paragraph [0503] teaches that examples of such machines may include devices having artificial intelligence (i.e., the machine learning model is an artificial intelligence system).).
The motivation and rationale for modifying the method for reducing healthcare claim denials taught by Ligon, in view of Vishnubhatla, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ligon (Pub. No. US 2017/0308652), as modified in view of Vishnubhatla et al. (Pub. No. US 2012/0303388), as applied to claim 1 above, and further in view of:
- Hoelzer et al. (Pub. No. US 2019/0385738).

Regarding claim 11,
	- The combination of: Ligon, as modified in view of Vishnubhatla, teaches the limitations of claim 1 (which claim 11 depends on), as described above.
	- The combination of: Ligon, as modified in view of Vishnubhatla, does not explicitly teach a method, wherein:
		- the machine learning module is configured to train a Bayesian model.
	- However, in analogous art of medical systems and methods which utilize machine learning techniques to future medical events, Hoelzer teaches a method, wherein:
		- the machine learning module is configured to train a Bayesian model (Hoelzer, paragraphs [0024] and [0049]; Paragraph [0024] teaches that the machine-learned network is any prediction model trained with a machine learning algorithm.  For example, paragraph [0024] teaches that any type of machine learning and corresponding machine-learned network may be a Bayesian classifier (i.e., the machine learning module is trained with a Bayesian model).  Paragraph [0049] teaches that the machine-learned network is a Bayesian model (i.e., the machine learning module is trained with a Bayesian model).  Paragraph [0049] teaches that this feature is beneficial, because Bayes’ models are based on probability distributions, where a distribution function represents a high confidence in the amount of training.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods which utilize machine learning techniques to future medical events at the time of the effective filing date of the claimed invention to further modify the method for reducing healthcare claim denials taught by Ligon, as modified in view of Vishnubhatla, to incorporate a step and feature directed to training a Bayesian model to make predictions of future medical events, as taught by Hoelzer, in order to represent a high confidence in the amount of training based probability distributions. See Hoelzer, paragraph [0049]; see also MPEP § 2143 G.

Claims 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ligon (Pub. No. US 2017/0308652), as modified in view of Vishnubhatla et al. (Pub. No. US 2012/0303388), as applied to claim 1 above, and further in view of:
- Blackley et al. (Pub. No. US 2019/0198144).

Regarding claim 13,
	- The combination of: Ligon, as modified in view of Vishnubhatla, teaches the limitations of claim 1 (which claim 13 depends on), as described above.
	- The combination of: Ligon, as modified in view of Vishnubhatla, does not explicitly teach a method, wherein:
		- the machine learning module is configured to train a rules-based recommendation system.
	- However, in analogous art of medical systems and methods which utilize machine learning techniques to future medical outcomes, Blackley teaches a method, wherein:
		- the machine learning module is configured to train a rules-based recommendation system (Blackley, paragraphs [0033] and [0034]; Paragraph [0033] teaches that the BCPM system may employ a rules-based system (i.e., training a rules-based system) for generating submissions on behalf of pharmacies.  Paragraph [0034] teaches that the blockchain of the BCPM system may be used to perform a variety of data analytics.  For example, a data analytics system may be used to recommend medicines based on outcomes reported by patients and recorded in the blockchain (i.e., the rules-based system is a rules-based recommendation system).  Paragraph [0034] teaches that this feature is beneficial for training data to learn a model for recommending medicines, predicting outcomes, and so on.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods which utilize machine learning techniques to future medical outcomes at the time of the effective filing date of the claimed invention to further modify the method for reducing healthcare claim denials taught by Ligon, as modified in view of Vishnubhatla, to incorporate a step and feature directed to training a rules-based recommendation system, as taught by Blackley, in order to train data to learn a model for recommending medicines, predicting outcomes, and so on. See Blackley, paragraph [0034]; see also MPEP § 2143 G.

Regarding claims 16 and 17,
	- The combination of: Ligon, as modified in view of: Vishnubhatla and Blackley, teaches the limitations of claim 13 (which claims 16 and 17 individually depend on), as described above.
	- Vishnubhatla further teaches a method, wherein:
		- the configuration of the machine learning module to train a rules-based recommendation system includes using training data from a prescription medication data set (as described in claims 16 and 17) (Vishnubhatla, paragraph [0123]; Paragraph [0123] teaches that the analytic workbench facility may utilize learning to train suitable techniques for optimum prediction.  The prediction of a future outcome based in part on an earlier outcome may be an integral part of the analytic workbench facility.  In this regard, the analytic workbench facility may extrapolate data to identify future events associated with the patient and raise an alert to doctors about these future events.  For example, outcomes for a plurality of patients experiencing a range of symptoms who have been administered a drug (i.e., a prescription medication data set) may be used to predict an outcome of a patient with similar symptoms who may be prescribed a similar drug (i.e., the machine learning module trains the machine learning model using training data from a prescription medication data set).).
The motivations and rationales for modifying the method for reducing healthcare claim denials taught by Ligon, in view of: Vishnubhatla and Blackley, described in the obviousness rejection of claims 1 and 13 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 18,
	- The combination of: Ligon, as modified in view of: Vishnubhatla and Blackley, teaches the limitations of claim 13 (which claim 18 depends on), as described above.
	- Ligon further teaches a method, wherein:
		- the future insurance-related event is a reimbursement event (Ligon, paragraph [0016]; Paragraph [0016] teaches that the using the denial score and/or denial defeat recommendation, a user may be able to cure deficiencies in the claim prior to submitting the claim for reimbursement (i.e., the future insurance-related event is a reimbursement event).  The systems, methods, computer-readable media, techniques, and methodologies for reducing healthcare claims denials may reduce or avoid incorrect claims denials and underpayment by evaluating a potential insurance claim before submission for reimbursement (i.e., the future insurance-related event is a reimbursement event).).
The motivations and rationales for modifying the method for reducing healthcare claim denials taught by Ligon, in view of: Vishnubhatla and Blackley, described in the obviousness rejection of claims 1 and 13 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 19,
	- The combination of: Ligon, as modified in view of: Vishnubhatla and Blackley, teaches the limitations of claim 13 (which claim 19 depends on), as described above.
	- Ligon further teaches a method, wherein:
		- the reimbursement event is a reimbursement denial (Ligon, paragraph [0008]; Paragraph [0008] teaches that the system may reduce an amount of denials and underpayments at point of patient presentation (i.e., the reimbursement event is a reimbursement denial), rather than forcing healthcare provider businesses to address claims denials and underpayments after a patient may no longer be available (i.e., the reimbursement event is a reimbursement denial).  In some embodiments, conditions that lead to a payer denying all or part of a provider’s claims for reimbursement may be identified (i.e., the reimbursement event is a reimbursement denial).).
The motivations and rationales for modifying the method for reducing healthcare claim denials taught by Ligon, in view of: Vishnubhatla and Blackley, described in the obviousness rejection of claims 1 and 13 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Ligon (Pub. No. US 2017/0308652), as modified in view of: Vishnubhatla et al. (Pub. No. US 2012/0303388) and Blackley et al. (Pub. No. US 2019/0198144), as applied to claim 13 above, and further in view of:
- Sharma (Pub. No. US 2016/0243359).

Regarding claim 14,
	- The combination of: Ligon, as modified in view of: Vishnubhatla and Blackley, teaches the limitations of claim 13 (which claim 14 depends on), as described above.
	- The combination of: Ligon, as modified in view of: Vishnubhatla and Blackley, does not explicitly teach a method, wherein:
		- the rules-based recommendation system includes rules for determining the appropriateness of a treatment.
	- However, in analogous art of medical systems and methods, Sharma teaches a method, wherein:
		- the rules-based recommendation system includes rules for determining the appropriateness of a treatment (Sharma, paragraph [0093]; Paragraph [0093] teaches that the algorithm with access to wider patient database comprising above information, can have the ability to compare the pain symptoms or diagnosis or profile or demographics of the patient to be treated with those in the database and thereby identify the best possible prescription(s) or dosage of physical medicine (i.e., the rules-based recommendation system includes rules for determining the appropriateness of a treatment).  Paragraph [0093] teaches that this feature is beneficial for identifying and administering therapy that can lead to efficacious therapy.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the method for reducing healthcare claim denials taught by Ligon, as modified in view of: Vishnubhatla and Blackley, to incorporate a step and feature directed to: (i) compare a patients pain symptoms, diagnosis, profile, or demographics with other patients in a database; and (ii) identify the best prescriptions or dosage of physical medicine for a patient, as taught by Sharma, in order to identify and administer therapy that can lead to efficacious therapy. See Sharma, paragraph [0093]; see also MPEP § 2143 G.

Regarding claim 15,
	- The combination of: Ligon, as modified in view of: Vishnubhatla; Blackley; and Sharma, teaches the limitations of claim 14 (which claim 15 depends on), as described above.
	- Sharma further teaches a method, wherein:
		- the treatment is a prescription medication (Sharma, paragraph [0093]; Paragraph [0093] teaches that the algorithm with access to wider patient database comprising above information, can have the ability to compare the pain symptoms or diagnosis or profile or demographics of the patient to be treated with those in the database and thereby identify the best possible prescription(s) or dosage of physical medicine (i.e., the treatment is a prescription medication).).
The motivations and rationales for modifying the method for reducing healthcare claim denials taught by Ligon, in view of: Vishnubhatla; Blackley; and Sharma, described in the obviousness rejection of claims 1, 13, and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Ligon (Pub. No. US 2017/0308652), in view of:
- Derer (Pub. No. US 2017/0277838); and
- Vishnubhatla et al. (Pub. No. US 2012/0303388).

Regarding claim 20,
	- Ligon teaches:
		- a method for monitoring insurance billing events, the method comprising (Ligon, paragraph [0007]; Paragraph [0007] teaches methods for reducing healthcare claims denials.  Certain embodiments may generate propensity to deny scores for one or more potential insurance claims.  Propensity to deny scores may be indicative of a likelihood that a particular insurance claim may be denied or underpaid.  (i.e., the method is used for monitoring and predicting insurance-related billing event).):
			- ingesting patient data received from one of a plurality of patient data providers and healthcare services data relating to the patient data (Ligon, paragraphs [0010] and [0051]; Paragraph [0010] teaches that at block 110 of process flow 100, insurance claim data associated with an insurance claim is received.  The claim data may include patient information (i.e., ingesting patient data), payer information, such as a payer identifier, claim code information, expected payment amount, billed amount (i.e., examples of ingesting healthcare services data relating to the patient data), and other data. Paragraph [0051] teaches that the claim data collection module(s) may include computer-executable instructions, code, or the like that responsive to execution by one or more of the processor(s) 602 may perform functions including, but not limited to, receive and/or retrieve insurance claim data or inputs (i.e., ingesting data relating to the patient from insurance records), patient information (i.e., ingesting patient data received from one of a plurality of patient data providers), insurance company data or claim requirements, and other functions.); and
			- using the analytic engine to calculate an insurance reimbursement score, wherein the insurance reimbursement score is based at least in part on an association between the healthcare services data and insurance reimbursement records (Ligon, paragraph [0011]; Paragraph [0011] teaches that at block 120, a denial score is generated (i.e., calculating an insurance reimbursement score) based at least in part on the insurance claim data (i.e., the insurance reimbursement score is based on the healthcare services data and insurance reimbursement records).  The denial score, also referred to herein as the propensity to deny score, may be indicative of a likelihood that the particular insurance claim will be denied.  The denial score may be any suitable alphanumeric metric, graphical indicator, or other indicia configured to indicate the likelihood the claim will be denied.); and
- using the analytic engine to calculate an insurance reimbursement score for a future planned health service event based at least in part on a comparison to the plurality of calculated insurance reimbursement scores (Ligon, paragraph [0052]; Paragraph [0052] teaches that the machine learning module(s) 626 may include computer-executable instructions, code, or the like that responsive to execution by one or more of the processor(s) 602 may perform functions including, but not limited to, generating or updating predictive models or other machine learning algorithms used to determine propensity to deny scores (i.e., the machine learning modules are used to calculate an insurance reimbursement score for a future planned health service event), and other operations.).
	- Ligon does not explicitly teach a method, comprising:
		- ingesting data relating to insurance reimbursement criteria and insurance reimbursement records relating to the healthcare services data;
		- determining one or more relationships between the ingested patient data, healthcare services data, insurance reimbursement criteria and insurance reimbursement records, and data and previously ingested patient data, healthcare services data, insurance reimbursement criteria and insurance reimbursement records wherein at least one new enriched data set is created based on the determined one or more relationships; and
		- transmitting the enriched data set to an analytic engine.
	- However, in analogous art of medical claims reimbursement systems and methods, Derer teaches a method, comprising:
		- ingesting data relating to insurance reimbursement criteria and insurance reimbursement records relating to the healthcare services data (Derer, paragraphs [0029] and [0033]; Paragraph [0029] teaches that in order to valuate and determine an expected reimbursement for a claim 118 from a particular service provider 102, criteria in an appropriate managed care contract 126 (i.e., insurance reimbursement criteria) are used to determine if a particular term matches a billed item in the claim 118.  Accordingly, the claim valuator 108 needs to comprise or have access to the managed care contract criteria to match against billed items in the claim 118 (i.e., ingesting insurance reimbursement criteria relating to the healthcare services data).  Paragraph [0033] teaches that the claim valuator 108 is illustrative of a software module, system, or device operative to receive a claim 118, and determine an expected reimbursement for the claim 118 based on model contracts 210 generated by the contract modeler 110.  The results of claim valuation 122 (i.e., reimbursement records 212) are stored in a reimbursement data store 202 (i.e., ingesting insurance reimbursement records relating to the healthcare services data), and are used by the criteria template auto-generator 112 to create criteria templates 214, as described below.); and
		- determining one or more relationships between the ingested patient data, healthcare services data, insurance reimbursement criteria and insurance reimbursement records, and data and previously ingested patient data, healthcare services data, insurance reimbursement criteria and insurance reimbursement records (Derer, paragraphs [0004] and [0033]-[0035], FIG. 2; Paragraph [0033] teaches that Figure 2 shoes a system level flow diagram 200 of the relationship between the claim valuator 108, the contract modeler 110, and the criteria template auto-generator 112 (i.e., a system that uses the patient data, healthcare services data, reimbursement criteria, and reimbursement records to determine the reimbursement amount for an insurance claim). Paragraph [0034] teaches that when the claim valuator 108 valuates a claim 118 and determines a reimbursement amount for the claim 118, a reimbursement record 212 for each service term in the claim 118 is created and stored in the reimbursement data store 202, wherein the reimbursement record 212 comprises the service term, the criteria used to match a claim item with a service term in a contract model 210, and the calculated reimbursement amount for the service term (i.e., determining one or more relationships between the ingested patient data, healthcare services data, reimbursement criteria, and reimbursement records).   According to an aspect, reimbursement records 212 are stored in a table.  Paragraph [0035] teaches that the criteria template auto-generator 112, illustrative of a software module, system, or device, is operative to build criteria templates 214 based on historical data, for example, based on a set of criteria associated with terms that have matched various services (in a claim 118) during previous claim valuations (i.e., the system establishes relationships between the current data and previous ingested patient data, healthcare services data, reimbursement criteria, and reimbursement records).  Paragraph [0004] teaches that these features are beneficial for improving the efficiency, functionality, and accuracy of systems for contract modeling and claim valuation.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical claims reimbursement systems and methods at the time of the effective filing date of the claimed invention to modify the method for reducing healthcare claim denials taught by Ligon, to incorporate steps and features directed to: (i) accessing insurance reimbursement criteria data and insurance reimbursement records; and (ii) establishing a relationship between current and historical insurance reimbursement claims, as taught by Derer, in order to improve the efficiency, functionality, and accuracy of systems for contract modeling and claim valuation. See Derer, paragraph [0004]; see also MPEP § 2143 G.
	- Further, in analogous art of medical prediction systems and methods, Vishnubhatla teaches a method comprising:
		- wherein at least one new enriched data set is created based on the determined one or more relationships (Vishnubhatla, paragraph [0123]; Paragraph [0123] teaches an analytic workbench facility may utilize learning to train suitable techniques for optimum prediction.  The prediction of a future outcome based in part on an earlier outcome may be an integral part of the analytic workbench facility.  In this regard, the analytic workbench facility may extrapolate data to identify future events (i.e., enriching at least one new data element) associated with the patient and raise an alert to doctors about these future events.  For example, outcomes for a plurality of patients experiencing a range of symptoms who have been administered a drug may be used to predict an outcome of a patient with similar symptoms who may be prescribed a similar drug (i.e., creating at least one new enriched data set based on the determined one or more relationships between the patient data and the healthcare services data).); and
		- transmitting the enriched data set to an analytic engine (Vishnubhatla, paragraph [0156]; Paragraph [0156] teaches that a feedback loop may be provided in association with the machine learning facility 308 to reintroduce a part of the predicted outcome data (i.e., the at least one new data element) back into the machine learning facility 308 (i.e., transmitting the at least one new data element to a machine learning analytical engine).  Paragraph [0122] teaches that these features are beneficial for improving on the analytics as well as to facilitate predicting outcomes.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to further modify the method for reducing healthcare claim denials taught by Ligon, as modified in view of Derer, to incorporate steps and features directed to: (i) extrapolating data to identify future events associated with a patient; and (ii) reintroducing a part of the predicted outcome data back into the machine learning model, as taught by Vishnubhatla, in order to improve on the analytics as well as to facilitate predicting outcomes. See Vishnubhatla, paragraph [0122]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686